Correction of Opinion.
In referring to Revised Statutes, article 7880 — 132(a), as amended in 1929, we followed the citation of said article on page 46 of appellants' brief. Appellee calls our attention to the fact that this article relates to water control and improvement districts and not to water improvement districts created under chapter 2, title 128, R.S. 1925. The latter are governed by reference in the particular at issue by the provisions of title 52, R.S. 1925, which provides that the commissioners shall be "disinterested freeholders of said county." The same interpretation should be given this language as we gave to that of R.S. art. 7880 — 132 (a), in our original opinion.
                          Supplemental Opinion.
Upon our holdings regarding jurisdiction of the county court and the power of the Legislature to authorize condemnation of the fee, we cite additionally Houston Independent School District v. Reader (Tex.Civ.App.)38 S.W.2d 610, an opinion by the Galveston court published after our original opinion was handed down. *Page 989